Citation Nr: 1809283	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-01 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Propriety of rating reduction from 40 percent to 20 percent, effective September 1, 2010, for the service-connected spondylosis with strain and intervertebral disc syndrome (IVDS) of the lumbar spine.  

2. Entitlement to a rating in excess of 20 percent for spondylosis with strain and IVDS of the lumbar spine from September 1, 2010 to September 6, 2016.

3. Entitlement to a rating in excess of 40 percent for spondylosis with strain and IVDS of the lumbar spine since September 7, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which decreased the rating for spondylosis with strain and IVDS of the lumbar spine (previously rated as low back strain with spondylosis of the lumbar spine) from 40 percent to 20 percent disabling effective September 1, 2010. In an October 2017 rating decision, the RO granted a rating increase of 40 percent effective September 7, 2016. 

The Veteran requested a videoconference hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing in December 2017. However, in a letter dated December 11, 2017, the Veteran, through her representative, submitted a letter requesting that her appeal be withdrawn. As such, her hearing request is considered withdrawn. Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing. Thus, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

On December 11, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Here, the Veteran submitted a statement in December 2017 wherein she explicitly expressed her desire to withdraw this appeal. Specifically, she stated that she "request[ed] to withdraw . . . [her] appeal for back condition." Accordingly, there remains no allegation of errors of fact or law for appellate consideration. 

The Board recognizes that the Veteran's authorized representative provided an informal hearing presentation in support of the appeal dated in January 2018. Unfortunately, however, the Veteran had already withdrawn her appeal, and a withdrawal is effective when received. 38 C.F.R. § 20.204(b)(3). Significantly, the Veteran's December 2017 correspondence indicating her intent to withdraw her entire appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on her part. Warren v. McDonald, 28 Vet. App. 214, 218 (2017) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)). As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal. The Board does not have jurisdiction to review the claims, and they are dismissed.

ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


